Name: 98/184/EC: Commission Decision of 25 February 1998 concerning a questionnaire for Member States' reports on the implementation of Council Directive 94/67/EC on the incineration of hazardous waste (implementation of Council Directive 91/692/EEC) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  EU institutions and European civil service;  documentation;  environmental policy;  economic geography;  deterioration of the environment
 Date Published: 1998-03-07

 Avis juridique important|31998D018498/184/EC: Commission Decision of 25 February 1998 concerning a questionnaire for Member States' reports on the implementation of Council Directive 94/67/EC on the incineration of hazardous waste (implementation of Council Directive 91/692/EEC) (Text with EEA relevance) Official Journal L 067 , 07/03/1998 P. 0048 - 0050COMMISSION DECISION of 25 February 1998 concerning a questionnaire for Member States' reports on the implementation of Council Directive 94/67/EC on the incineration of hazardous waste (implementation of Council Directive 91/692/EEC) (Text with EEA relevance) (98/184/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/692/EEC of 23 December 1991 on standardising and rationalising reports on the implementation of certain Directives relating to the environment (1) and in particular Articles 5 and 6,Having regard to Council Directive 94/67/EC on the incineration of hazardous waste (2),Whereas Article 17 of Directive 94/67/EC requires Member States to report on the implementation of this Directive in accordance with Article 5 of Council Directive 91/692/EEC;Whereas this report has to be established on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure set out in Article 6 of Directive 91/692/EEC;Whereas the first report will cover the period 1998 to 2000 inclusive;Whereas the measures envisaged by this Decision are in accordance with the opinion expressed by the Committee established in accordance with Article 6 of the aforementioned Directive,HAS ADOPTED THIS DECISION:Article 1 The questionnaire attached to this Decision, which relates to Council Directive 94/67/EC on the incineration of hazardous waste is hereby adopted.Article 2 The Member States will use this questionnaire as a basis for the drawing up of the report they are required to submit to the Commission pursuant to Article 5 of Council Directive 91/692/EEC and Article 17 of Council Directive 94/67/EC.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 February 1998.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 377, 31. 12. 1991, p. 48.(2) OJ L 365, 31. 12. 1994, p. 34.ANNEX QUESTIONNAIRE for the report of the Member States on the transposition and implementation of Directive 94/67/EC on the incineration of hazardous waste References shall be provided to identify information that has already been submitted to the Commission.I. TRANSPOSITION INTO NATIONAL LAW 1. (a) Has the Commission been provided with details of the laws, regulations and administrative provisions adopted to comply with the Directive?(Yes/No)(b) If the answer to (a) is 'No` state the reasons why.II. IMPLEMENTATION OF THE DIRECTIVE 1. (a) What measures in general have been taken in accordance with Article 3(1) to prevent environmental pollution resulting from the design, equipment and operation of incineration plants.(b) If this information is available, indicate the number of permits issued in accordance with Article 3(1) and the associated operating capacities.2. (a) What requirements in general for the granting of permits for coincineration have been introduced in accordance with Article 3(4)?(b) Have exemptions to the percentage required by Article 3(3) been granted during the period of six months after the start of operation in accordance with Article 3(4)?(Yes/No)(c) If the answer to (b) is 'Yes` state the reasons why.(d) If this information is available, indicate the number of permits and the authorised total volume of waste coincinerated in accordance with Article 3(3).3. What measures in general have been taken in accordance with Article 4 to ensure the public access to the information laid down in that Article?4. (a) What measures in general to prevent or reduce negative effects on the environment from delivery and reception of waste have been taken in accordance with Article 5?(b) Where available indicate the number of exemptions from paragraphs 2 and 3 of Article 5 granted in accordance with Article 5(4).5. (a) Have requirements other than those laid down in Article 6(2) been authorised in accordance with Article 6(4)?(Yes/No)(b) If the answer to (a) is 'Yes` give details of the number of cases and for each one give the authorised conditions as well as of the results of verifications made.(c) What measures in general have been taken to comply with Article 6(3)?(d) What measures in general in accordance with Article 6(6) have been taken to ensure that the ground-level air pollution resulting from emissions is not significant?6. (a) What measures in general have been taken to comply with the requirements laid down in Article 6(5) and Article 7(1) and 7(2)?(b) What provisions have been made concerning the maximum permissible time periods for stoppages, disturbances or failures of the purification devices or the measurement devices in accordance with Article 12(2) as well as concerning the information without delay of the competent authorities in accordance with Article 12(1), if the emission limit values laid down in Article 6(5), Article 7(1) and Article 7(2) have been exceeded.(c) Have emission limit values for pollutants other than those laid down in Article 7 been set in national regulations?(Yes/No)(d) If the answer to (c) is 'Yes` give details of the reasons and indicate for each pollutant the emission value.(e) What provisions have been made for the determination of appropriate emission limit values or guide values in accordance with Article 7(4).7. What measures in general have been taken to minimise the waste water discharges in accordance with Article 8?8. (a) What measures in general have been taken in accordance with Article 9 to ensure compliance with Directives 75/442/EEC and 91/689/EEC?(b) Where this information is available indicate whether the heat produced by incineration is recovered, the type of recovery and the efficiencies.9. What measures in general have been taken to ensure compliance with the measurement requirements in accordance with Article 10 including the requirements of Annex III?10. With regard to Article 13(2), indicate the number of notifications of complete shut down of installations received including the capacity of incineration, the number of hours and the period of operation.